Mortoít, J.
It is the settled rule that a promise in writing to accept a bill of exchange, drawn or to be drawn, is a virtual acceptance in favor of a person to whom the promise is shown and who takes the bill on the credit of such promise. This subject was carefully considered by the court in the recent case of Exchange Bank of St. Louis v. Rice, 98 Mass. 288, and it is sufficient to refer to the discussion in that case. The case at bar falls within this rule. The telegram sent to the St. Louis Zinc Company was an authority for it to draw the bill of exchange in suit, and necessarily implied a promise to accept it. This telegram was shown to the plaintiffs, who thereupon discounted the bill. They took the bill upon the faith of the defendants’ promise, and are entitled to hold them as acceptors.

Judgment for the plaintiffs.